15 Mich. App. 25 (1968)
165 N.W.2d 871
PEOPLE
v.
WALKER
Docket No. 4,283.
Michigan Court of Appeals.
Decided December 20, 1968.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, John T. Hammond, Prosecuting Attorney, and Tat Parish, Assistant Prosecuting Attorney, for the people.
Grathwohl & Grathwohl, for defendant.
PER CURIAM:
Defendant appeals a jury trial conviction of armed robbery. CL 1948, § 750.529 (Stat Ann 1954 Rev § 28.797). On appeal defendant questions the propriety of the introduction of certain exhibits offered by the People on the basis that they *26 should have been excluded inasmuch as some were obtained by an illegal search and seizure and others were not properly identified and connected with the defendant.
Additionally, defendant contends that his sentence was unfair in that he received a sentence of 35 to 60 years, whereas a codefendant convicted at trial of the same offense before another judge received a sentence of 15 to 40 years, and another defendant who pled guilty to the lesser included offense of unarmed robbery received a sentence of 5 to 15 years.
The record substantiates the trial court's finding that the search and seizure were lawful. The seized items were sufficiently identified to warrant their submission to the jury.
It is well settled that the question of sentence is a matter within the discretion of the trial judge so long as he does not exceed the statutory maximum. In this case the sentence was within the prescribed limits.
Affirmed.
R.B. BURNS, P.J., and J.H. GILLIS and CORKIN, JJ., concurred.